 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/01 ',.- '23 445!"#"$"%"& '()"& *+,-.+(, #-/ 012 " " " !"#3/4 5(,671(8 9/17.- :1;/ 5<=7>2//? @(+>(& A+?.;+). BBCC& !5'@" #678 /09.#95:::;6<5=> 5??@!"#$%$&' +'! !$."#)$&' &( %"#&'! ","#)$&'-A #*+$.;+' -+))$%)+ +'! ;";-".% ,$"-;+' +'!%#*+B;-".)C8 '6DE2F6G ,6H2I .8G6DE2F7 -26IJ> H< 6 DCI88KL8LH8I M6F8G> C67 N2F7EJ8I8J 6F 2HO8NDE2F D2 6F 8G8NDE2F C8GJ ;6INC 5/> 5??=> 6FJ DC8 C86IEFP 2QQEN8IR7 I8M2ID I8N2LL8FJEFP JE7M27EDE2F 2Q ED3  )C8 8G8NDE2F S67 N2FKJTND8J MTI7T6FD D2 6 %DEMTG6D8J "G8NDE2F +PI88L8FD3  )C8 D6GG< 2Q H6GG2D7 7C2S7 10 H6GG2D7 Q2I 6FJ 01 H6GG2D7 6P6EF7D DC8 U8DEDE2F8I> SEDC 0 F2FJ8D8ILEF6DEV8 NC6GG8FP8J H6GKG2D73)C8 -26IJ C67 I8VE8S8J DC8 I8N2IJ EF GEPCD 2Q DC8 8WKN8MDE2F7 6FJ HIE8Q> 6J2MD7 DC8 C86IEFP 2QQEN8IR7 QEFJEFP7:6FJ I8N2LL8FJ6DE2F7 2FG< D2 DC8 8WD8FD N2F7E7D8FD SEDC DCE7 !8NE7E2F 6FJ !EI8NDE2F> 6FJ QEFJ7 DC6D DC8 8G8NDE2F LT7D H8 78D 67EJ8 6FJ 6 F8S 8G8NDE2F C8GJ3X8 QEFJ DC6D DC8 C86IEFP 2QQEN8I 8II8J EF 2V8IITGEFP DC8 "LMG2<8IR7 &HO8NDE2F /> SCENC 6GG8P8J DC6D DC8 U8DEDE2F8I D6EFD8J DC8 8G8NDE2F H<N2LLTFEN6DEFP D2 8LMG2<887 DC6D EDS2TGJ S6EV8 EFEDE6DE2F Q887 Q2I 2FG< DC278 8LMG2<887 SC2 6NDEV8G< 7TMM2ID8J DC8 BFE2F3  X8 7T7D6EF &HO8NDE2F / 6FJ 78D 67EJ8 DC8 8G8NDE2F3$3(+#)%!TIEFP DC8 NIEDEN6G M8IE2J> BFE2F +P8FD +IE8G ,6LH8 P6V8 6 HI2NCTI8 D2 8LMG2<88 ;ENC68G Y6GG23  $F I8G8V6FD M6ID> DC8 G67D M6P8 2Q DC8 HI2NCTI8 MI2VEJ87Z  )C8I8 E7 6 2F8KDEL8 [=? EFEDE6DE2F Q883  !"#$%#& '(" "#)*+,-% ." /",+ 0011 *#% %2%34.>6FJ H8PEF M6<EFP JT87 2FN8 6 N2FDI6ND E7 S2F3  \"LMC67E7 6JJ8J3])C8 G67D M6P8 2Q DC8U8DEDE2F8IR7 HI2NCTI8 6G72 78D7 Q2IDC Q2ILTG67 Q2I N6GNTG6DEFP TFE2F JT87 6FJ EFNGTJ87 6 HI86^KJ2SF 2Q C2S DC8 U8DEDE2F8I 7M8FJ7 ED7 JT87 I8V8FT83 +QD8I I8N8EVEFP DC8 HI2NCTI8> Y6GG2 N2LL8FD8J D2 8LKMG2<88 !6FE8G6 _TID`Z  a\#]6F <2T H8GE8V8 DC878 PT<7 P8DD2 2IP6FE`8 DC8 BFE2F 6FJ DC8F DC8< J2FRD C6V8 D2 M6< DC8 EFEDE6DE2F Q88 6FJ 2DC8I M82MG8 SEGG3b&F CE7 2SF EFEDE6KDEV8> Y6GG2 P6V8 DC8 HI2NCTI8 D2 %TM8IVE72I ,EFJ6 %F8GG> SC2> EF DTIF> P6V8 ED D2 DC8 "LMG2<8IR7 8W8NTDEV8 JEI8NKD2I> _6DE8 -6F`C6Q3  -6F`C6QMC2D2N2ME8J DC8 G67D M6P8 2Q   :)C8 "LMG2<8IC67 8WN8MD8J D2 72L8 2Q DC8 C86IEFP 2QQEN8IR7 NI8JEKHEGED< QEFJEFP73  )C8 -26IJR7 87D6HGE7C8J M2GEN< E7 F2D D2 2V8IITG8 6 C86IEFP 2QQEN8IR7 NI8JEHEGED< I872GTDE2F7 TFG877 DC8 NG86I MI8M2FJ8I6FN8 2Q 6GG DC8 I8G8V6FD 8VEJ8FN8 N2FVEFN87 T7 DC6D DC8< 6I8 EFN2II8ND3  5.#%.6(78%2 9"3> ::4 ',.- :/=c> :/@: d:c=1e3  X8 QEFJ F2 H67E7 Q2I I8V8I7EFP DC8 QEFJEFP73DC8 HI2NCTI8 6FJ MG6N8J 6 MC2D2N2M< EF 86NC 8LMG2<88R7 L6EGH2W 6MMI2WEL6D8G< 5 D2 / S88^7 H8Q2I8 DC8 8G8NDE2F3+D 72L8 M2EFD H8Q2I8 ,6LH8 C6J PEV8F DC8 HI2NCTI8 D2 Y6GG2> DC8 U8DEDE2F8I J87NIEH8J ED7 Q88KS6EV8I M2GEN< 6D 6F 2IP6FE`EFP L88DEFP EF -IEJP8M2ID> #2FF8NDENTD35+MKMI2WEL6D8G< :4 2Q DC8 :/@ TFED 8LMG2<887 6DD8FJ8J DCE7 L88DEFP3  BFE2F +P8FD !6VEJ UEN^T7 8WMG6EF8J D2 DC8 Q8S8LMG2<887 EF 6DD8FJ6FN8 DC6D aDC8I8 E7 F2 EFEDE6DE2F Q88 Q2I 6F<2F8 S2I^EFP 6D DC8 Q6NEGED< H8Q2I8 \DC8 U8DEKDE2F8I] 2HD6EF7 6 N2FDI6ND3b*8 6G72 D2GJ DC8L DC6D 2FG< 8LMG2<887 CEI8J H< DC8 "LMG2<8I 6QD8I DC8 U8DEDE2F8I S2F 6 N2FDI6ND S2TGJ M6< DC8 EFEDE6DE2F Q883  UEN^T7 JE7KDIEHTD8J 6 N2M< 2Q DC8 U8DEDE2F8IR7 H<G6S7 D2 DC8 8LMG2<K887 SC2 6DD8FJ8J DC8-IEJP8M2ID L88DEFP3  $F I8G8V6FD M6ID> DC8 H<G6S7 MI2VEJ8 DC6D a\E]F DC8 N678 2Q F8S 2IKP6FE`6DE2F> DC278 8LMG2<887 CEI8J H8Q2I8 DC8 7EPFEFP 2Q 6F EFEDE6G N2GG8NDEV8 H6IP6EFEFP 6PI88L8FD 7C6GG F2D H8 I8fTEI8J D2 M6< 6F EFEDE6DE2F Q883b+M6ID QI2L DC8 -IEJP8M2ID L88DEFP> DC8 U8DEDE2F8I JE7KDIEHTD8J ED7 H<G6S7 D2 86NC 8LMG2<88 SC2 L8D SEDC TFE2F 2IP6FE`8I73  *2S8V8I> DC8 I8N2IJ J287 F2D JE7NG278 C2S L6F< 8LMG2<887 L8D SEDC TFE2F 2IP6FE`8I73&F 6F TF7M8NEQE8J J6D8 JTIEFP DC8 NIEDEN6G M8IE2J> BFKE2F +P8FD UEN^T7 EFQ2IL8J 8LMG2<88 Y6GG2 H< D8G8MC2F8 DC6D a<2T J2FRD M6<6F< JT87 TFDEG S8 P8D 6 N2FDI6ND> DC8I8 E7 F2 EFEDE6DE2F Q88> DC6DR7 DC8 M2GEN< 2Q DC8 BFE2F> 67 7D6D8J EF DC8 BFE2FR7 H<G6S73b$$3+'+,A%$%+ TFE2F EFD8IQ8I87 SEDC QI88 NC2EN8 SC8F ED 2QQ8I7 D2 S6EV8 EFEDE6DE2F Q887 Q2I 2FG< DC278 8LMG2<887 SC2 L6FEKQ87D 7TMM2ID Q2I DC8 TFE2F H8Q2I8 6F 8G8NDE2F3 %88 :;<= >? 5*>*,# @A)? 9"?> 0:0 B3%3 51? d:c1/e3XC8F 6 TFE2F L6^87 6F 6LHEPT2T7 2QQ8I D2 S6EV8 Q887> ED E7 DC8 TFE2FR7 aJTD< D2 NG6IEQ< DC6D 6LHEPTED< 2I 7TQQ8I SC6D8V8I N2F78KfT8FN87 LEPCD 6DD6NC D2 8LMG2<887RM277EHG8 EFD8IMI8D6KDE2F7 2Q DC8 6LHEPTED<3b B+C*+D 5("% @A)?9"?> 5:: ',.- 150> 15= d:c10eg NQ3 E*>C*+ F+),+%%#,+)G54/ ',.- 4?/> 4?= d:c41e d6 TFE2F L6< 6V2EJ I87M2F7EHEGED< Q2I DC8 ELMI2M8I Q88KS6EV8I 7D6D8L8FD7 2Q ED7 72GENED2I7 H< NG86IG< MTHGENE`EFP 6 G6SQTG Q88KS6EV8I M2GEN< EF 6 L6FKF8I I8672F6HG< N6GNTG6D8J D2 I86NC TFED 8LMG2<887 H8Q2I8 DC8< 7EPF N6IJ7e3+H78FD 6F 6J8fT6D8 NG6IEQEN6DE2F> DC8 -26IJ SEGG 78D 67EJ8 6F 8G8NDE2F H678J 2F 6F 6LHEPT2T7 2QQ8I D2 S6EV8 Q887 EQ DC8 2QQ8I E7 I8672F6HG< 7T7N8MDEHG8 D2 6F EFD8IMI8D6DE2F DC6D VE2G6D87 DC8 MIEFNEMG87 2Q 5*>*,#3  <"H+&*>,CC% "A 8*34*G B+6?> 550 ',.- 0==> 0== d:c1@e> 7TMMG8L8FD8J H< 551 ',.- :?1c d:c11eg B+C*+D 5("%   5)C8 I8N2IJ J287 F2D 87D6HGE7C DC8 MI8NE78 J6D8 2F SCENC DC8 -IEJP8KM2ID L88DEFP 2NNTII8J3  *2S8V8I> DC8 C86IEFP 2QQEN8I Q2TFJ DC6D ED MI8KJ6D8J DC8 2NN67E2F SC8F BFE2F +P8FD ,6LH8 P6V8DC8 HI2NCTI8 D2 8LMG2<88 ;ENC68G Y6GG23 %3)3+3.3>$'#34/@A)?9"?> 5:: ',.- 6D 15=g E%3,+) E,>,&,"+G 9#*+% 9"?> 55= ',.- @=1> @=c d:c1@e3+7 DC8 C86IEFP 2QQEN8I Q2TFJ> DC8 U8DEDE2F8IR7 HI2NCTI8 E7 6LHEPT2T7 6FJ I8672F6HG< 7T7N8MDEHG8 D2 6F EFD8IMI8D6KDE2F DC6D VE2G6D87 DC8 MIEFNEMG87 2Q 5*>*,#3  )C8 HI2NCTI8 7D6D87 DC6D a\S]2I^8I7 SC2 2IP6FE`8 D2 O2EF ::ccb6I8 8W8LMD QI2L DC8 EFEDE6DE2F Q88> DC8I8H< N2LLTFEN6DEFP DC8 L8776P8 DC6D S2I^8I7 SC2 J2 F2D a2IP6FE`8 D2 O2EF ::ccb6I8 F2D 8W8LMD3  )C8 HI2NCTI8 J287 F2D L6^8 ED NG86I DC6D DC278 8LMG2<887 SC2 7ED 7EG8FD 2I 6JV2N6D8 6P6EF7D TFE2FE`6DE2F JTIEFP DC8 N6LM6EPF S2TGJ 6G72 H8 8W8LMD3   -8N6T78 DC8 6LHEPT2T7 HI2NCTI8 E7 I8672F6HG< 7T7N8MDEHG8 D2 6F EFD8IMI8D6DE2F DC6D VE2G6D87 DC8 MIEFNEKMG87 2Q 5*>*,#> 6H78FD 6J8fT6D8 NG6IEQEN6DE2F> DC8 U8DEKDE2F8I C67 EFD8IQ8I8J SEDC 8LMG2<88 QI88 NC2EN83/X8JE76PI88 SEDC DC8 C86IEFP 2QQEN8IR7 QEFJEFP DC6D DC8 U8DEDE2F8I 6J8fT6D8G< NG6IEQE8J ED7 Q88KS6EV8I M2GEN<3  $F J8D8ILEFEFP SC8DC8I DC8 U8DEDE2F8IR7 NG6IEQEN6DE2F7 S8I8 6J8fT6D8> S8 LT7D QEI7D N2F7EJ8I C2SL6F< 8LMG2<887 S8I8 6QQ8ND8J H< DC8 U8DEDE2F8IR7 2HO8NDE2F6HG8 N2FJTND3    /)C8 JE778FD 6GG8P87 DC6D 2TI J8NE7E2F D2J6< E7 EF D8F7E2F SEDC ;H7.(%#*+ I%#,.*)%J,CC*)%7;,>"+,*>/0/ ',.-@0@ d5??0e3  X8 JE76PI883  $F ;H.(%#*+ I%#,.*)%> DC8 -26IJ 78D Q2IDC 6 QI6L8S2I^Q2I 6F6G<`EFP 8LMG2<8I7RC6FJH22^ ITG87 TFJ8I %8N34d6ed:e3$FI8G8V6FD M6ID> ;H7.(%#*+ I%#,.*)%8WMG6EF7 DC6D 6F 8LMG2<8IR7 ITG8 E7 TFG6SQTG EQ a8LKMG2<887 S2TGJ #%*&"+*KCLN2F7DIT8 DC8 G6FPT6P8 \2Q DC8 ITG8] D2 MI2KCEHED %8NDE2F 1 6NDEVED<3b  $J3> 7GEM 2M3 6D :D5d8LMC67E7 6JJ8Je3XC8F J8D8ILEFEFP 6 ITG8R7 I8672F6HG8 N2F7DITNDE2F7> DC8 -26IJ LT7D I8QI6EF QI2L I86JEFP M6IDENTG6I MCI6787 EF E72G6DE2F 6FJ LT7D F2D MI87TL8 ELKMI2M8I EFD8IQ8I8FN8 SEDC 8LMG2<88 IEPCD73  +MMG<EFP DC878 MIEFNEMG87> DC8 ;H.(%#*+ I%#,.*)%L6O2IED< Q2TFJ DC6D 8LMG2<887 N2TGJ F2D I86K72F6HG< EFD8IMI8D DC8 8LMG2<8IR7 ITG87 6P6EF7D C6I677L8FD 6FJ 6HT7EV8 2I MI2Q6F8 G6FPT6P8 67 MI2CEHEDEFP %8N3 1 6NDEVED<3  $J3> 7GEM 2M3 6D / da\.]8672F6HG8 8LMG2<887 S2TGJ EFQ8I DC6D DC8 .87M2FJ8FDR7 MTIM278 EF MI2LTGP6DEFP DC8 NC6GG8FP8J ITG87 S67 D2 8F7TI8 6 hNEVEG 6FJ J8N8FDR S2I^MG6N8> F2D D2 I87DIEND %8NDE2F 1 6NDEVED<3be3  *8FN8> DC8 -26IJ Q2TFJ DC6D DC278 ITG87 S8I8 G6SQTG3+MMG<EFP DC878 MIEFNEMG87 C8I8> S8 QEFJ DC6D 8LMG2<887 N2TGJ I86K72F6HG< EFD8IMI8D DC8 U8DEDE2F8IR7 HI2NCTI8 67 I8fTEIEFP 6F 8LMG2<88 D2 6NDEV8G< 2IP6FE`8 2F DC8 U8DEDE2F8IR7 H8C6GQ D2 H8 8GEPEHG8 Q2I 6 Q88 S6EV8I3  $F I86NCEFP DCE7 N2FNGT7E2F> S8 I8QI6EF QI2L I86JEFP EF E72G6KDE2F M6IDENTG6I MCI6787 2Q DC8 HI2NCTI8R7 G67D M6P8 6FJ S8 J2 F2D MI8K7TL8 ELMI2M8I EFD8IQ8I8FN8 SEDC 8LMG2<88 IEPCD73  #2F7E7D8FD SEDC ;H.(%#*+ I%#,.*)%> S8 QEFJ DC8 U8DEDE2F8IR7 Q88KS6EV8I 7D6D8L8FD> N2FKD6EF8J EF ED7 HI2NCTI8> D2 H8 2HO8NDE2F6HG83  )C8 ITG8 C8I8 8WMGENEDG< J86G7 SEDC %8N3 1 IEPCD7> VE`3> DC8 IEPCD D2 I8QI6EF QI2L M6<EFP L2F8<7 D2 6 TFE2F3  (2I DC6D I8672F> 8WD6FD -26IJ G6S> NED8J 6H2V8 6FJ F2D 2V8IKITG8J EF ;H.(%#*+ I%#,.*)%> I8fTEI87 DC6D 6F< 6LHEPTEDE87 H8 NG6IEQE8J3  $F ;8LH8I %NC6TLH8IR7 VE8S> DC8 JE778FDR7 Q2NT7 2F DC8 6H78FN8 2Q 8VEJ8FN8 2Q 7THO8NDEV8 8LMG2<88 H8GE8Q7 E7 6 I8J C8IIEFP3  )C8 "LMG2<8I N6FF2D I8672F6HG< H8 Q6TGD8J Q2I Q6EGEFP D2 6JJTN8 8VEJ8FN8 2F 6F E77T8> DC8 7THO8NDEV8 H8GE8Q7 2Q 8LMG2<887> SCENC E7 N2F7EJ8I8J EII8G8V6FD TFJ8I 8WD6FD -26IJ MI8N8J8FD3)C8 C86IEFP 2QQEN8I 2V8IITG8J &HO8NDE2F / EF M6ID H8N6T78 7C8 Q2TFJ DC6D DC8 U8DEDE2F8I JEJ F2D aTDEGE`8 DC8 6LHEPT2T7 EFEDE6DE2F Q88 S6EV8I M2GEN< EF ED7 HI2NCTI8 67 6 N6LM6EPF D22G3b  +H78FD 6J8fT6D8 NG6IEQEN6KDE2F> DC8 U8DEDE2F8I EFD8IQ8I8J SEDC 8LMG2<88 QI88 NC2EN8 H< JE7DIEHTDEFP DC8 6LHEPT2T7 HI2NCTI8 D2 Y6GG2 I8P6IJG877 2Q SC8DC8I ED 8FP6P8J EF 6JJEDE2F6G 8QQ2ID7 D2 N6MED6GE`8 2F DC8 HI2NCTI83+GG :/@ 8LMG2<887 SC2 S8I8 8GEPEHG8 D2 V2D8 EF DC8 8G8NKDE2F I8N8EV8J 6 MC2D2N2M< 2Q DC8 U8DEDE2F8IR7 6LHEPT2T7> N28INEV8 HI2NCTI83  )C8 U8DEDE2F8I P6V8 DC8 HI2NCTI8 D2 8LMG2<88 Y6GG2> DC8I8H< EFD8IQ8IEFP SEDC CE7 QI88 NC2EN83  Y6GG2DC8F V2GTFD6IEG< P6V8 DC8 HI2NCTI8 D2 DC8 "LKMG2<8I3  ,6D8I> 6MMI2WEL6D8G< 5 D2 / S88^7 H8Q2I8 DC8 8G8NDE2F> DC8 "LMG2<8I MG6N8J MC2D2N2ME87 2Q DC8 G67D M6P8 2Q DC8 HI2NCTI8 EF DC8 L6EGH2W87 2Q 6GG :/@ 8LMG2<K8873  XC8I8> 67 C8I8> 8LMG2<887 I8N8EV8 EF DC8EIL6EGKH2W87 6 7M8NE6G M6P8 P2V8IFEFP DC8 M6<L8FD 2Q TFE2F Q887> 6FJ DCE7 2NNTI7 JTIEFP DC8 C86D 2Q 6 TFE2F 2IP6FE`6KDE2F6G N6LM6EPF> S8 DCEF^ ED I8672F6HG8 D2 EFQ8I DC6D 8LKMG2<887 SEGG F2D EPF2I8 DC8 L8776P83)C8 U8DEDE2F8I JEJ F2D NG86IG< 6IDENTG6D8 6 F2F2HO8NKDE2F6HG8 Q88KS6EV8I M2GEN< D2 DC878 :/@ 8LMG2<8873  +MKMI2WEL6D8G< :4 8LMG2<887iQ6I G877 DC6F DC8 FTLH8I EF DC8 MI2M278J TFEDi6DD8FJ8J DC8 -IEJP8M2ID L88DEFP SC8I8 UEN^T7 6IDENTG6D8J 6 F2F2HO8NDE2F6HG8 Q88KS6EV8I M2GEN< 6FJ JE7DIEHTD8J H<G6S7 J87NIEHEFP ED7 M2GEN<30&F8 6JJEDE2F6G 8LMG2<88> Y6GG2> C86IJ UEN^T7 6IDENTG6D8 6 F2F2HO8NDE2F6HG8 Q88KS6EV8I M2GEN< 2V8I DC8 D8G8MC2F83  )C8 I8N2IJ J287 F2D 87D6HGE7C DC6D 6F< 2DC8I 8LMG2<887 G86IF8J DC6D DC8 U8DEDE2F8I S2TGJ> N2FDI6I< D2 6 I8672FK6HG8 I86JEFP 2Q DC8 HI2NCTI8> S6EV8 DC8 EFEDE6DE2F Q887 Q2I 6GG 8LMG2<887 CEI8J H8Q2I8 6 QEI7D N2FDI6ND E7 I86NC8J3  )C2TPC 2IP6FE`8I7 JE7DIEHTD8J 6 N2M< 2Q DC8 U8DEDE2F8IR7 H<G6S7 D2 8V8I< 8LMG2<88 SEDC SC2L DC8< L8D> DC8 I8KN2IJ J287 F2D 87D6HGE7C C2S L6F< 8LMG2<887> EQ 6F<> L8D SEDC TFE2F 2IP6FE`8I7 2DC8I DC6F DC8 :c 8LMG2<887 JE7KNT778J 6H2V83  )C8 -26IJ J287 F2D MI87TL8 JE778LEF6KDE2F 2Q 6 TFE2FR7 NG6IEQEN6DE2F7 2Q 6F 6LHEPT2T7 2QQ8I D2 S6EV8 Q8873=)CT7> DC8 N28INEV8 HI2NCTI8 S67 aN2IK  0&TI JE778FDEFP N2GG86PT8 6NNT787 T7 2Q I8O8NDEFP DC8 ITG8 DC6D 6 TFKE2F L6< 6V2EJ I87M2F7EHEGED< Q2I ELMI2M8I Q88KS6EV8I 7D6D8L8FD7 aH< NG86IG< MTHGENE`EFP 6 G6SQTG Q88KS6EV8I M2GEN< EF 6L6FF8I I8672F6HG< N6GNTG6D8J D2 I86NC TFED 8LMG2<887 H8Q2I8 DC8< 7EPF N6IJ73b  %88 I"CC,+)&'"#.( @*+*)%3%+. 5%#>,6%> /05 ',.- ==@> ==c d5??0e3  X8 J2 F2D I8O8ND DC6D ITG83  X8 6MMG< ED3  )C8 U8DEDE2F8I 7C2S8J DC6D ED 6IKDENTG6D8J 6 F2F2HO8NDE2F6HG8 Q88KS6EV8I M2GEN< 6FJ P6V8 ED7 H<G6S7> SCENC N2FD6EF8J 7TNC 6 M2GEN<> D2 6 D2D6G 2Q :c 8LMG2<8873  )CE7 8QQ2ID S67 F2D I8672F6HG< N6GNTG6D8J D2 I86NC DC8 :/@ TFED 8LMG2<887 6QQ8ND8J H< DC8 U8DEDE2F8IR7 2HO8NDE2F6HG8 N2FJTND3=$F M+,>%#&,.L 8"'%#&G54= ',.- :cc d:c41e> 8LMG2<88 72GENED2I7 L6J8 N28INEV8 7D6D8L8FD7 6H2TD Q88 S6EV8I73  + TFE2F 6P8FD aNG6IEQE8Jb DC8 TFE2FR7 M2GEN< H< D8GGEFP 8LMG2<887 6D 6 TFE2F L88DEFPDC6D DC8 a2IEPEF6G PI2TMb S2TGJ F2D C6V8 D2 M6< 6 Q88> 6FJ DC6D a2IEPEF6G PI2TMb I8Q8II8J D2 a\8LMG2<887] DC6D 2IP6FE`8J DC8 TFED>DC6D 6I8 8LMG2<8J 6D DC8 DEL8 DC8 TFED E7 2IP6FE`8J3b  )C8 -26IJ Q2TFJ DC6D DC8 NG6IEQEN6DE2F S67 EF7TQQENE8FD D2 aF8TDI6GE`8b DC8 N28INEV8 Q88KS6EV8I 7D6D8L8FD7 Q2I DS2 I8672F73  (EI7D> DC8 NG6IEQEN6DE2F S67 N2FQT7EFP3  %8N2FJ> 6FJ aEF 6F< 8V8FD>b 2FG< 6 GELED8J FTLH8I 2Q TFED 8LMG2<887 C86IJ DC8 NG6IEQEKN6DE2F3  $F 2DC8I S2IJ7> DC8 -26IJ I8QT78J D2 MI87TL8 JE778LEF6DE2F 2Q DC8 TFE2FR7 NG6IEQEN6DE2F73  %88 6G72 B+C*+D 5("% @A)?9"?> 5:: ',.- 6D 15= dQEFJEFP 6 TFE2F 6P8FDR7 NG6IEQEN6DE2F D2 H8 EF6J8fT6D8 H8N6T78 ED S67 F2D 7TQQENE8FDG< NG86I 6FJ> a\E]F 6F< 8V8FD>b H8N6T78 aED E7 H< F2 L86F7 NG86I DC6D 6GG 8LMG2<887 SC2 I8N8EV8J DC8 M6LMCG8D 6DD8FJ8J DCE7  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!40I8ND8JbQ2I 2FG< 6H2TD :c 8LMG2<8873@#2F78fT8FDG<> DC8 HI2NCTI8 S67 DC8 72G8 72TIN8 2Q EFQ2IL6DE2F 6H2TD EFEDE6DE2F Q887 Q2I 67 L6F< 67 ::1 8LMG2<88731 #2FDI6I< D2 DC8 C86IEFP 2QQEN8I> S8 SEGG F2D MI8NGTJ8 DC8 "LMG2<8I QI2L I8G<EFP 2F ED7 2SF JE778LEF6DE2F 2Q DC8 HI2NCTI8 D2 7C2S DC6D DC8 U8DEDE2F8IR7 2HO8NDE2F6HG8 N2FJTND 6QQ8ND8J 6GG :/@ TFED 8LMG2<8873  %88 5%*#& <"%7KH6$ D% NH%#." <,6"G540 ',.- 5=4 d:c41e3  $F 5%*#& <"%KH6$ D% NH%#." <,6"> 6 7TM8IVE72I TDD8I8J 6 MG6FDKNG27TI8 DCI86D D2 6MMI2WEL6D8G< QEV8 8LMG2<8873  )C8 TFE2F G86IF8J 2Q DC8 7TM8IVE72IR7 DCI86D> 6FJ ED JE778LEKF6D8J F8S7 2Q DC8 DCI86D EF 6 G86QG8D DC6D ED JE7DIEHTD8J D2    L88DEFPbe3 &TI JE778FDEFP N2GG86PT8 6778ID7 DC6D M+,>%#&,.L 8"'%#&6FJ B+C*+D 5("%6I8 a867EG< JE7DEFPTE7C6HG83b  *2S8V8I> C8I NG6EL8J JE7KDEFNDE2F E7 F2D I8G8V6FD D2 DC8 E77T8 EFV2GV8J C8I8EFiSC8DC8I DC8 -26IJ MI87TL87 DC6D NG6IEQEN6DE2F7 6I8 JE778LEF6D8J3  #2F7E7D8FD SEDC DC878 N6787> S8 J8NGEF8 D2 MI87TL8 DC6D DC8 U8DEDE2F8IR7 NG6IEQEN6DE2F7 S8I8 JE778LEF6D8J3 #Q3 F#,% =#H&( O @A)?9"#4?> /0? ',.- :/4@> :/4@ d5??/e> 8FQJ3 0?@ (3/J 1c= d1DC #EI3 5??=e3$FGEPCD 2Q F#,% =#H&(R7 C2GJEFP DC6D DC8 -26IJ SEGG F2D MI87TL8 JE778LEF6DE2F 2Q 2HO8NDE2F6HG8 Q88KS6EV8I 7D6D8L8FD7> ED 788L7 M6IDENTG6IG< 6MMI2MIE6D8 D2 I8QT78 D2 MI87TL8 JE778LEF6DE2F 2Q NG6IEQEN6DE2F7 2Q 2HO8NDE2F6HG8 Q88KS6EV8I 7D6D8L8FD73 @)C8 JE778FD 6IPT87 DC6D DC8 U8DEDE2F8I Q6EG8J D2 E77T8 6 HI26J8I NG6IEKQEN6DE2F H8N6T78 ED S67 TF6S6I8 DC6D DC8 "LMG2<8I C6J SEJ8G< JE778LEKF6D8J DC8 2HO8NDE2F6HG8 HI2NCTI83  )C8 U8DEDE2F8IR7 EPF2I6FN8 2F DCE7 M2EFD E7 EII8G8V6FD D2 2TI 6F6G<7E731)C8 JE778FD 6GG8P87 DC6D 2TI J8NE7E2F D2J6< N6FF2D H8 I8N2FNEG8J SEDCE%C.* =#*+D&G B+6?> /00 ',.- 5=5 d5??=e3  X8 JE76PI883  $F E%C.* =#*+D&>DC8 -26IJ 2V8IITG8J 6 TFE2FR7 8G8NDE2F 2HO8NDE2F H8N6T78 DC8 TFE2F Q6EG8J D2 MI2V8 DC6D DC8 8LMG2<8IR7 ITG8 6P6EF7D TF6TDC2IE`8J 72GENED6DE2F7 N2TGJ C6V8 6QQ8ND8J DC8 8G8NDE2F I87TGD3  !TIEFP DC8 NIEDEN6G M8IE2J> DC8 ITG8 S67 JE778LEF6D8J D2 2FG< 2F8 V2D8I> 6FJ DC6D V2D8 S67 F2FJ8D8ILEF6DEV83  )C8 ITG8 S67 HTIE8J EF 6 /@KM6P8 C6FJH22^3  $D S67 F2D MI2LTGP6D8J EF I87M2F78 D2 TFE2F 6NDEVED<3  +JJEDE2F6GG<> DC8 I8N2IJ G6N^8J 8VEJ8FN8 DC6D DC8 8LMG2<8I C6J 8FQ2IN8J DC8 ITG8 2I DC6D DC8 ITG8 C6J EF Q6ND J8D8II8J 6F< 8LMG2<887 QI2L 8FP6PEFP EF %8N3 1 6NDEVED<3  BFJ8I DC278 M6IDENTG6I NEINTL7D6FN87> DC8 -26IJ Q2TFJ DC6D DC8 TFE2F Q6EG8J D2 76DE7Q< ED7 HTIJ8F 2Q MI2VEFP DC6D DC8 8LMG2<8IR7 ITG8 N2TGJ C6V8 6QQ8ND8J DC8 8G8NDE2F I87TGD3  $LM2ID6FDG<> DC8 -26IJ JEJ F2D C2GJ DC6D 2HO8NDEFP M6IDE87 EF 6GG N6787 LT7D MI2V8 DC6D 6F 2HO8NDE2F6HG< 2V8IHI26J ITG8 S67 8FQ2IN8J 2I DC6D ED 6NDT6GG< J8D8II8J 8LMG2<887 QI2L 8FP6PEFP EF %8N3 1 6NDEVED<3)C8 Q6ND7 2Q DCE7 N678 6I8 7EPFEQEN6FDG< JEQQ8I8FD QI2L DC278 EF E%C.* =#*+D&> 6FJ S8 I86NC 6F 6MMI2MIE6D8G< JEQQ8I8FD I87TGD3  !TIEFP DC8 NIEDEN6G M8IE2J> 6GG :/@ 8GEPEHG8 V2D8I7 I8N8EV8J 6 MC2D2N2M< 2Q DC8 HI2KNCTI8R7 G67D M6P83  )C8 MC2D2N2M< S67 6 7EFPG8 M6P8> F2D 6 G8FPDC< J2NTL8FD3  BFJ8I DC878 JEQQ8I8FD NEINTL7D6FN87> S8 QEFJ DC6D DC8 U8DEKDE2F8IR7 2HO8NDE2F6HG8 Q88KS6EV8I 7D6D8L8FD N2TGJ C6V8 6QQ8ND8J DC8 8G8NDE2F I87TGD3  X8 L6^8 DCE7 QEFJEFP SEDC2TD I8fTEIEFP 6F< 8VEJ8FN8 2Q 8FQ2IN8L8FD 2I DC6D 8LMG2<887 S8I8 6NDT6GG< J8D8II8J QI2L 8FP6PEFP EF %8N3 1 6NDEVED<3  E%C.* =#*+D&J287 F2D I8fTEI8 2DC8ISE783)C8 JE778FD 6G72 6IPT87 DC6D S8 C6V8 ELMI2M8IG< MI87TL8JZ  d:e DC6D 8LMG2<887 EF Q6ND H8GE8V8J DC6D DC8 U8DEDE2F8I C6J 6F 2HO8NDE2F6HG8 M2GEN<g 6FJ d5e DC6D 8LMG2<887 DC8I8Q2I8 V2D8J EF Q6V2I 2Q DC8 U8DEDE2F8I3  )C878 Q6ND7 6I8 EII8G8V6FD> 6FJ S8 C6V8 F2D MI87TL8J DC8L3  )C8 -26IJ 6MMGE87 6F 2HO8NDEV8 7D6FJ6IJ SC8F 8V6GT6DEFP 7D6D8L8FD7 DC6D 6GG8P8JG< EFD8IQ8I8J SEDC 8LMG2<88 QI88 NC2EN83  9%D*#&75,+*, @%D,6*C 9%+.%#> /05 ',.- =c@> =c1 d5??0e3  )C8 I8G8V6FD EFfTEI< E7 SC8DC8I 8LMG2<K887 S2TGJ I8672F6HG< N2F7DIT8 DC8 ITG8 67 76<EFP DC6D DC8< LT7D 7TMM2ID DC8 BFE2F F2S EF 2IJ8I D2 2HD6EF DC8 Q88 S6EV8I3FTL8I2T7 8LMG2<8873  -8Q2I8 DC8 8G8NDE2F> DC8 8LMG2<8I G86IF8J DC6D DC8 TFE2F C6J JE778LEF6D8J F8S7 2Q DC8 7TKM8IVE72IR7 DCI86D3  '8V8IDC8G877> DC8 8LMG2<8I JEJ F2D JE7NG6EL DC8 7TM8IVE72IR7 DCI86D3  )C8 TFE2F G27D DC8 8G8NKDE2F 6FJ QEG8J 2HO8NDE2F73  )C8 -26IJ 78D 67EJ8 DC8 8G8NKDE2F> I8G<EFP 2F DC8 TFE2FR7 JE778LEF6DE2F 2Q DC8 8LKMG2<8IR7 DCI86D D2 N2FNGTJ8 DC6D DC8 DCI86D N2TGJ C6V8 6QQ8ND8J DC8 8G8NDE2F I87TGD3  $J3 6D5=c QF3 :/ 6FJ5153  )CT7> DC8 -26IJ C67 M8ILEDD8J 6F 2HO8NDEFP M6ID< D2 I8G< 2F ED7 2SF JE778LEF6DE2F 2Q 6 MI8V6EGEFP M6ID<R7 2HO8NKDE2F6HG8 N2FJTND3  X8 J2 72 C8I834&TI JE778FDEFP N2GG86PT8 6DD8LMD7 D2 JE7DEFPTE7C 5%*#& <"%KH6$ D% NH%#." <,6"G7TMI6> 2F DC8 PI2TFJ DC6D DC8 MI8V6EGEFP M6ID< EF DC6D N678 ^F8S 2Q DC8 2HO8NDEFP M6ID<R7 JE778LEF6DE2F 6FJ Q6EG8J D2 EFQ2IL V2D8I7 DC6D ED JE76V2S8J DC8 DCI86D3  %C8 N2FD8FJ7 DC6D DC8 U8DEDE2F8I S67 F2D 6S6I8 DC6D DC8 "LMG2<8I C6J JE778LEF6D8J ED7 N28INEV8 HI2NCTI83  %C8 6IPT87 DC6D ED E7 aTFQ6EIbD2 aMTFKE7Cb6 MI8V6EGEFP M6ID< dH< 78DDEFP 67EJ8 6F 8G8NDE2Fe SC8F DC6D M6ID< C6J F2 I8672F D2 ^F2SDC6D ED7 N28INEV8 7D6D8L8FD I86NC8J 6 J8D8ILEF6DEV8 FTLH8I 2Q V2D8I7 DCI2TPC DC8 2HO8NDEFP M6ID<R7 JE778LEF6DE2F3  %C8 6IPT87 DC6D DC8 8G8NDE2F 7C2TGJ 7D6FJ> 8V8F DC2TPC L6F< V2D8I7 I86J 6 N28INEV8 7D6D8L8FD> H8N6T78 DC8 U8DEDE2F8I JEJ F2D C6V8 6F 2MM2IDTFED< D2 JE7NG6EL ED3X8 6I8 F2D M8I7T6J8J H< 2TI N2GG86PT8R7 6DD8LMD D2 JE7DEFPTE7C5%*#& <"%KH6$ D% NH%#." <,6"3  )C8 -26IJ EF DC6D N678JEJ F2D 7D6D8 2I ELMG< DC6D DC8 I87TGD J8M8FJ8J 2F SC8DC8I DC8 M6ID< SC2 8FP6P8J EF DC8 2HO8NDE2F6HG8 N2FJTND ^F8S 2Q DC8 JE778LEF6DE2F 2Q DC6D N2FJTND3  '2I 7C2TGJ DC8 I87TGD J8M8FJ 2F 7TNC ^F2SG8JP83  )C8 E77T8 EF DC878 N6787E7 F2D SC8DC8I 6 M6ID< 7C2TGJ H8 aMTFKE7C8J3b.6DC8I> DC8 EFfTEI< E7 SC8DC8I DC8 8LMG2<887 C6V8 H88F 8WM278J D2 N2FJTND DC6D EFD8IQ8I8J SEDC DC8EI QI88 NC2EN83  )CT7> DC8 NIEDEN6G Q6ND7 EF DCE7 N678 6I8 DC6D DC8 U8DEDE2F8IR7 HI2NCTI8 N2FD6EF8J 6F 2HO8NDE2F6HG8 7D6D8L8FD> DC6D DC8 7D6D8L8FD S67 JE7DIEHTD8J D2 :/@ 8LKMG2<887> 6FJ DC6D DC8 U8DEDE2F8I JEJ F2D> 67 I8fTEI8J H< -26IJ MI8N8J8FD> NG6IEQ< ED7 M2GEN< Q2I L27D 2Q DC878 8LKMG2<8873  )C8 Q6ND DC6D DC8 U8DEDE2F8I S67 TF6S6I8 2Q DC8 JE7DIEHTDE2F> 6FJ 72 6IPT6HG< 76S F2 F88J D2 NG6IEQ< ED7 M2GEN<> E7 H87EJ8 DC8 M2EFD3  )C8 M2EFD E7 DC6D DC8 U8DEKDE2F8IR7 6LHEPT2T7 Q88KS6EV8I 7D6D8L8FD I8672F6HG< D8FJ8J D2 N28IN8 6 J8D8ILEF6DEV8 FTLH8I 2Q 8LMG2<887 EF DC8EI 8G8NDE2F NC2EN83  #2F78fT8FDG<> 6FJ D2 6V2EJ 76FNKDE2FEFP 6 D6EFD8J 8G8NDE2F I87TGD> S8 D6^8 EFD2 N2F7EJ8I6K  4%88 6G72 E%C.* =#*+D&G B+6?> /00 ',.- 5=5> 5=/ QF3 @3  $F DC6D N678> DC8 -26IJ Q2TFJ DC6D DC8 2HO8NDEFP TFE2F N2TGJ C6V8 I8GE8J 2F ED7 2SF JE778LEF6DE2F 2Q DC8 8LMG2<8IR7 2V8IHI26J F2K72GENED6DE2F M2GEN< dC6J ED 2NNTII8Je D2 MI2V8 DC6D DC8 8LMG2<8IR7 2V8IHI26J M2GEN< N2TGJ C6V8 6QQ8ND8J DC8 8G8NDE2F I87TGD3 %3)3+3.3>$'#34=DE2F DC8 Q6ND DC6D 6GG 2Q DC8 8LMG2<887 S8I8 8WM278J D2 DC8 2HO8NDE2F6HG8 7D6D8L8FD3&TI JE778FDEFP N2GG86PT8 6G72 6IPT87 DC6D 6 7M8NE6G I86K72F 8WE7D7 EF DCE7 N678 Q2I MI8NGTJEFP DC8 "LMG2<8I QI2L I8G<EFP2F ED7 JE778LEF6DE2F 2Q DC8 U8DEDE2F8IR7 N28INEV8 HI2NCTI83  %C8 NG6EL7 DC6D DC8 "LMG2<8I 7DI6D8PEN6GG< JE778LEF6D8J DC8 U8DEDE2F8IR7 N28INEV8 HI2NCTI8 D2 MI2KVEJ8 6 H67E7 Q2I 6F 8G8NDE2F 2HO8NDE2F EF DC8 8V8FD DC6D DC8 U8DEDE2F8I S2F DC8 8G8NDE2F3  %C8 6IPT87 DC6D 7DI6D8PEN JE778LEF6DE2F 2Q 6F2DC8I M6ID<R7 N28INEV8 7D6D8L8FD7 E7 ED78GQ aLE7N2FJTND>b6FJ F2D87 DC6D M6IDE87 6I8 P8F8I6GG< 87D2MM8J QI2L I8G<EFP 2F DC8EI 2SF LE7N2FJTND EF 7TMKM2ID 2Q 6F 8G8NDE2F 2HO8NDE2F3c#2FN8JEFP DC6D F2 JEI8ND 8VEJ8FN8 7TMM2ID7 6 Q6NDT6G QEFJEFP DC6D DC8 "LMG2<8IR7 JE778LEF6DE2F S67 7DI6D8PEN> 7C8 EFQ8I7 DCE7 Q6ND3  *2SK8V8I> 7C8 J287 F2D NED8 DC8 I8N2IJ 8VEJ8FN8 QI2L SCENC 7C8 JI6S7 DCE7 EFQ8I8FN83  %C8 J287 ELMG< DC6D ED E7 I86K72F6HG8 D2 JI6S DCE7 EFQ8I8FN8 QI2L DC8 Q6ND DC6D DC8 -26IJ 78D 67EJ8 6F 86IGE8I 8G8NDE2F H8N6T78 DC8 "LMG2<8I C6J EFD8IQ8I8J SEDC 8LMG2<88 QI88 NC2EN8 H< PI6FDEFP 6 H2FT7 D2 8LMG2<8873:?X8 QEFJ ED TFI8672F6HG8 D2 JI6S 7TNC 6F EFQ8I8FN8 2F DCE7 I8N2IJ> 8V8F N2F7EJ8IEFP DC8 -26IJR7 86IGE8I J8NE7E2F3  )C8 HI2NCTI8R7 QEF6G M6P8 N2FKD6EF8J ELM2ID6FD EFQ2IL6DE2F 6H2TD JT87 6FJ Q887 I8G8KV6FD D2 DC8 N6LM6EPF3  $F M6IDENTG6I> ED 78D Q2IDC Q2ILTG67 Q2I N6GNTG6DEFP TFE2F JT873  +F 8LMG2<8I 6DD8LMDEFP D2 G6SQTGG< M8I7T6J8 ED7 8LMG2<887 D2 V2D8 6P6EF7D I8MI878FKD6DE2F LEPCD S8GG M2EFD 2TD I8MI878FD6DE2FR7 QEF6FNE6G N27D73  +H78FD I8G8V6FD I8N2IJ 8VEJ8FN8> S8 J8NGEF8 D2 EFQ8I DC6D DC8 "LMG2<8IR7 JE778LEF6DE2F 2Q DC8 HI2NCTI8 S67 N6GNTG6D8J D2 MI2VEJ8 DC8 "LMG2<8I SEDC 6 H67E7 D2 78D 67EJ8 DC8 8G8NDE2F3X8 QEFJ DC6D DC8 U8DEDE2F8I Q6EG8J D2 6J8fT6D8G< NG6IEQ< DC8 6LHEPT2T7> N28INEV8 Q88KS6EV8I 7D6D8L8FD EF ED7 HI2KNCTI83  #2F78fT8FDG<> S8 7T7D6EF &HO8NDE2F /> 78D 67EJ8 DC8 8G8NDE2F> 6FJ JEI8ND 6 78N2FJ 8G8NDE2F3  \!EI8NDE2F 2Q %8N2FJ "G8NDE2F 2LEDD8J QI2L MTHGEN6KDE2F3];";-". ,$"-;+'> JE778FDEFP3%8DDEFP 67EJ8 DC8 8G8NDE2F C8I8 E7 EF8fTED6HG8> 6FJ 2TI J8NE7E2F7 J2 F2D N2LM8Gi2I N2TFD8F6FN8iDC6D I87TGD3  +7 $ SEGG 8WMG6EF> DC8 BFE2F N6FF2D Q6EIG< H8 Q6TGD8J> PEV8F ED7 NG86IG< J8L2F7DI6D8J EFD8FDE2F D2 N2LMG< SEDC DC8 G6S> N2TMG8J SEDC DC8 "LMG2<8IR7 2SF NITNE6G I2G8 EF 6IPT6HG< EFD8IQ8IEFP SEDC 8LMG2<88 QI88 NC2EN83   c$F;8LH8I %NC6TLH8IR7 VE8S> DC8I8 E7 6 L86FEFPQTG JE7DEFNDE2F H8KDS88F MTHGENE`EFP 6F2DC8I M6ID<R7 LE7N2FJTND 6FJ 788^EFP D2 N6MED6GE`8 2F 2F8R7 2SF3:?%88 5.*#G B+6?> //1 ',.- c@5 d5??5e3$3)C8 BFE2F S2F DC8 8G8NDE2F H< 6 L6IPEF 2Q 51 V2D873  $D7 2FG< 2HO8NDE2F6HG8 N2FJTND S67 PEVEFP "+%8LMG2<88> ;ENC68G Y6GG2> 6F 6LHEPT2T7G<KS2IJ8J HI2NCTI8 DC6D 6IPT6HG< I6F 6Q2TG 2Q DC8 5*>*,#ITG8 SEDC I87M8ND D2 DC8 S6EV8I 2Q EFEDE6DE2F Q8873:)C8 BFE2FR7 6NDT6G Q88KS6EV8I M2GEN< S67 8FDEI8G< G6SQTG3  +FJ 6GG 2Q DC8 BFE2FR7 2DC8I N2LLTFEN6DE2F7 2F DC8 7THO8ND S8I8 MI2M8I3  $D 6NNTKI6D8G< J87NIEH8J ED7 G6SQTG Q88KS6EV8I M2GEN< 6D 6F 2IP6KFE`EFP L88DEFP> 6FJ ED P6V8 8V8I< 8LMG2<88 DC8I8 6 N2M< 2Q ED7 H<G6S7> I8QG8NDEFP DC8 M2GEN<3  $F DTIF> 8V8I< 8LKMG2<88 SC2 L8D SEDC TFE2F 2IP6FE`8I7 S67 PEV8F DC8 H<G6S73  (EF6GG<> DC8 BFE2F P6V8 8LMG2<88 Y6GG2iSC2 I8N8EV8JDC8 6LHEPT2T7 HI2NCTI8i6F 6NNTI6D8 2I6G 8WKMG6F6DE2F 2Q ED7 Q88KS6EV8I M2GEN<> SCENC I8Q8II8J D2 DC8 H<G6S7Z a\A]2T J2FRD M6<6F< JT87 TFDEG S8 P8D 6 N2FKDI6ND> DC8I8 E7 F2 EFEDE6DE2F Q88> DC6DR7 DC8 M2GEN< 2Q DC8 BFE2F> 67 7D6D8J EF DC8 BFE2FR7 H<G6S73b)C8 DSE7D EF DCE7 N678 E7 DC6D DC8 6LHEPT2T7 G67D M6P8 2Q DC8 HI2NCTI8 S67 TGDEL6D8G< JE778LEF6D8J D2 6GG :/@ 8LKMG2<887 8GEPEHG8 D2 V2D8iH<DC8 F34C"L%#> SC2 I8N8EV8J DC8 HI2NCTI8 QI2L 8LMG2<88 Y6GG23  &F DC6D H67E7> DC8 L6O2IED< N2FNGTJ87 DC6D DC8 BFE2F EFD8IQ8I8J SEDC 8LKMG2<88 QI88 NC2EN8 6FJ DC6D DCE7 N2FJTND L6< C6V8 6QKQ8ND8J DC8 2TDN2L8 2Q DC8 8G8NDE2F3  #2FDI6I< D2 DC8 C86IKEFP 2QQEN8I> DC8 L6O2IED< 8WMI877G< M8ILED7 DC8 "LMG2<8I D2 I8G< 2F ED7 2SF JE778LEF6DE2F 2Q DC8 HI2NCTI83  +FJ ED I8O8ND7 6MMGEN6DE2F 2Q DC8 ITG8 DC6D 6 TFE2F L6< 6V2EJ I87M2F7EHEGED< Q2I ELMI2M8I Q88KS6EV8I 7D6D8L8FD7 aH< NG86IG< MTHGENE`EFP 6 G6SQTG Q88KS6EV8I M2GEN< EF 6 L6FKF8I I8672F6HG< N6GNTG6D8J D2 I86NC TFED 8LMG2<887 H8Q2I8 DC8< 7EPF N6IJ73b I"CC,+)&'"#.( @*+*)%3%+. 5%#>,6%>/05 ',.- ==@> ==c d5??0e> fT2DEFP E*>C*+ F+),+%%#7,+)> 54/ ',.- 4?/> 4?0 d:c41e3  ::;<= >? 5*>*,# @A)? 9"?> 0:0 B3%3 51? d:c1/e3  $677TL8 Q2I DC8 76^8 2Q 6IPTL8FD DC6D DC8 HI2NCTI8R7 7D6D8L8FD VE2G6D8J DC8 5*>*,# ITG8> H8N6T78> 67 DC8 L6O2IED< QEFJ7> DC8 7D6D8L8FD E7 aI8672F6HG< 7T7N8MDEHG8 D2 6F EFD8IMI8D6DE2F DC6D VE2G6D87 DC8 MIEFNEMG87 2Q 5*>*,#3b  )C8 -26IJR7 6MMI26NC D2 7TNC 7D6D8L8FD7> C2S8V8I> 788L7 EF D8F7E2F SEDC ;H.(%#*+ I%#,.*)% J,CC*)%7;,>"+,*> /0/ ',.- @0@ d5??0e> 6FJ ED7 MI2P8F<3  )C8I8> 2V8I 6 JE778FD QI2L ;8LH8I X6G7C 6FJ L<78GQ> DC8 -26IJ 6J2MD8J 6 F8S> L2I8 I87DIENDEV8 6MMI26NC D2 Q6NE6G NC6GG8FP87 D2 DC8 G8P6GED< 2Q %34C"L%#ITG873  )C8 ;H.(%#*+ I%#,.*)%-26IJ 2H78IV8J DC6D DC8 -26IJ aLT7D I8QI6EF QI2L I86JEFP M6IDENTG6I MCI6787 EF E72G6KDE2F> 6FJ ED LT7D F2D MI87TL8 ELMI2M8I EFD8IQ8I8FN8 SEDC 8LMG2<88 IEPCD73b  %GEM 2M3 6D 53  *8I8> ED S2TGJ 788L 6D G867D 67 I8672F6HG8 D2 EFD8IMI8D DC8 BFE2FR7 7D6D8L8FD da\S]2I^8I7 SC2 2IP6FE`8 D2 O2EF ::cc 6I8 8W8LMDb QI2LDC8 EFEDE6DE2F Q88e 67 6 MI2M8I> EQ EF6IDQTG> 7TLL6I< 2Q DC8 BFE2FR7 C*'AHCS6EV8I M2GEN<> I8QG8ND8J EF ED7 H<G6S7Z DC6D a\E]F DC8 N678 2Q F8S 2IP6FEK`6DE2F> DC278 8LMG2<887 CEI8J H8Q2I8 DC8 7EPFEFP 2Q 6F EFEDE6G N2GG8NDEV8 H6IP6EFEFP 6PI88L8FD 7C6GG F2D H8 I8fTEI8J D2 M6< 6F EFEDE6DE2F Q883b !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4@$$3)C8 Q6ND7 C8I8 J8L2F7DI6D8 DC6D DC8 BFE2F D,DNG86IG< MTHGENE`8 ED7 G6SQTG Q88KS6EV8I M2GEN< EF 6 L6FF8I I86K72F6HG< N6GNTG6D8J D2 I86NC TFED 8LMG2<887 H8Q2I8 DC8< 7EPF8J N6IJ73  $D 6MM6I8FDG< 8WMG6EF8J DC6D M2GEN< D2 8V8I< 8LMG2<88 SEDC SC2L ED C6J JEI8ND N2FD6NDiEFNGTJEFP Y6GG2> DC8 2FG< 8LMG2<88 SC2 I8N8EV8J DC8 6LHEPT2T7 HI2NCTI8 QI2L DC8 BFE2FiH<> 6L2FP 2DC8I DCEFP7> JE7KDIEHTDEFP 6 N2M< 2Q ED7 H<G6S735)C8 L6O2IED< 2H78IV87 DC6D> PEV8F DC8 7D6D8 2Q DC8 I8KN2IJ> ED E7 M277EHG8 DC6D DC8 6LHEPT2T7 HI2NCTI8 aS67 DC8 72G8 72TIN8 2Q EFQ2IL6DE2F 6H2TD EFEDE6DE2F Q887 Q2I 67 L6F< 67 ::1 8LMG2<8873b-TD DCE7 E7 2FG< H8N6T78 .(% F34C"L%#JE7DIEHTD8J DC8 HI2NCTI8 M6P8 D2 6GG 2Q ED78LKMG2<8873  +FJ DC8I8 E7 F2DCEFP EF DC8 I8N2IJ DC6D J8L2FK7DI6D87 DC6D DC8 BFE2F S67 6S6I8 2Q SC6D DC8 "LMG2<8I C6J J2F8> MI87TL6HG< Q2I ED7 2SF 6JV6FD6P8 dF2D DC8 BFKE2FR7e3 XEDC2TD 7TNC ^F2SG8JP8> 2Q N2TI78> DC8I8 S67 F2 I8672F Q2I DC8 BFE2F D2 788^ D2 NTI8 DC8 6LHEPT2T7 7D6D8L8FD EF DC8 HI2NCTI8 H< I8ED8I6DEFP ED7 G6SQTG Q88KS6EV8I M2GEN< D2 6GG 8LMG2<8873  +7 Q6I 67 DC8 BFE2F ^F8S>2FG<8LMG2<88 Y6GG2 C6J I8N8EV8J DC8 HI2NCTI8i6FJ C8 C6J 6G72 H88F PEV8F 6F 6NNTI6D8 7D6D8L8FD 2Q DC8 BFE2FR7 M2GEN<3)C8 I8N2IJ J287 F2D N2FD6EF JEI8ND 8VEJ8FN8 DC6D DC8 "LMG2<8I JE778LEF6D8J DC8 BFE2FR7 HI2NCTI8 D2 NI86D8 6 H67E7 Q2I 78DDEFP 67EJ8 DC8 8G8NDE2F> 7C2TGJ ED G2783  -TD DC6D E7 7TI8G< 6 I8672F6HG8 EFQ8I8FN8> 6FJ ED S8EPC7 6P6EF7D 78DDEFP DC8 8G8NDE2F 67EJ83  #Q3 =?P? 8,.*+ 5%#>,6% 9"?> 5c@ ',.- @@4> @@4 QF3 5 d:c4ce dNEDEFP aS8GGK87D6HGE7C8J MIEFNEMG87 DC6D 6 hM6ID< D2 6F 8G8NDE2F E7 2IJEKF6IEG< 87D2MM8J QI2L MI2QEDEFP QI2L ED7 2SF LE7N2FKJTNDRbe3  '2D6HG<> DC8 "LMG2<8IiDCI2TPC DC8 76L8 L6FK6P8I EFV2GV8J C8I8iC67 MI8VE2T7G< 8FP6P8J EF 2HO8NKDE2F6HG8 8G8NDE2F N2FJTND 2Q ED7 2SF3  %88 5.*#G B+6?> //1 ',.- c@5 d5??5e d78DDEFP 67EJ8 8G8NDE2F> H678J 2F 8LKMG2<8IR7 M6<L8FD 2Q MI88G8NDE2F H2FT7 D2 8LMG2<887e3/  5)S2 N6787 I8GE8J TM2F H< DC8 L6O2IED< 6I8 867EG< JE7DEFPTE7C6HG83  $F M+,>%#&,.L 8"'%#&> 54= ',.- :cc d:c41e> DC8 -26IJ I8GE8J C86VKEG< 2F DC8 Q6ND DC6D DC8I8 S67 aF2 8VEJ8FN8 DC6D DC8 U8DEDE2F8I JE7DIEHTD8J 6F< SIEDD8F L6D8IE6G7 8WMG6EFEFP ED7 Q88KS6EV8I M2GEN< D2 8LMG2<8873b  $J3 6D 5??3  *8I8> 2Q N2TI78> DC8 BFE2F JEJ 723 $F B+C*+D 5("% @A)? 9"?> 5:: ',.- 150 d:c10e> DC8-26IJ Q2TFJZ d:e DC6D DC8 TFE2FR7 N2F7DEDTDE2F 6FJ H<G6S7 Q6EG8J D2 87D6HGE7C 6 NG86IG< G6SQTGQ88KS6EV8I M2GEN<g 6FJ d5e DC6D DC8 N2F7DEDTDE2F 6FJ H<G6S7 MI2KVE7E2F7 S8I8 F8V8I N2LLTFEN6D8J D2 8LMG2<8873 $F DCE7 N678> DC8 BFKE2FR7 H<G6S7 JEJ 87D6HGE7C 6 G6SQTG M2GEN<> SCENC S67 MI2VEJ8J D2 8V8I< 8LMG2<88 SEDC SC2L DC8 BFE2F C6J JEI8ND N2FD6ND3 /)C8 L6O2IED< NED87 5%*#& <"%KH6$ D% NH%#." <,6"> 540 ',.- 5=4 d:c41e> 67 7TMM2ID Q2I I8G<EFP 2F DC8 "LMG2<8IR7 JE778LEF6DE2F 2Q DC8 HI2NCTI8 EF 78DDEFP DC8 8G8NDE2F 67EJ83 -TD 5%*#& <"%KH6$ E7 JE7DEFPTE7CK6HG83 )C8I8> DC8 8LMG2<8IR7 6P8FD D2GJ 8LMG2<887 DC6D EQ DC8 TFE2F S2F> DC8 MG6FD S2TGJ NG2783  )C8 DCI86D S67 JE778LEF6D8J H< DC8 TFE2F3 )C8 8LMG2<8I S67 6S6I8 2Q DC8 JE778LEF6DE2F> HTD aL6J8 F2 8QQ2ID D2 EFK!87MED8 DC8 L6O2IED<R7 6778IDE2F DC6D aL6F< V2D8I7 I86J 6 N28INEV8 7D6D8L8FD>b DC8I8 E7 F2 8VEJ8FN8 DC6D 6F< 8LKMG2<88 d2DC8I DC6F Y6GG2e 6NDT6GG< JEJ I86J DC8 HI2NCTI8 M6P8i6FJ F2 8VEJ8FN8 2Q 6F 8QQ8ND 2F 8LMG2<887> 67 DC8 L6O2IED< J8L6FJ8J EF DC8 I8N8FD E%C.* =#*+D& J8NE7E2F> I8QT7EFP D2 78D 67EJ8 6F 8G8NDE2F H678J 2F 6FTFG6SQTG F2K72GENED6DE2F ITG8 EF 6F 8LMG2<8I M2GEN< L6FT6G30Y6GG2 CEL78GQ 6MM6I8FDG< I8P6IJ8J DC8 M2GEN< dE383> SC6D C8 MTIKM2ID8J D2 H8GE8V8 DC8 M2GEN< S67e 67 I8QG8NDEFP F8P6DEV8G< 2F DC8 BFE2F3  $D E7 M277EHG8 DC6D DC8 "LMG2<8I 7C6I8J DCE7 VE8S> SCENCLEPCD 8WMG6EF SC< ED JE778LEF6D8J DC8 HI2KNCTI83  +FJ 2DC8I 8LMG2<887 MI87TL6HG< EFQ8II8J DC6D DC8 "LMG2<8I> SCENC 2MM278J TFE2FE`6DE2F> S67 JE778LEKF6DEFP DC8 BFE2FR7 7TMM278J Q88KS6EV8I M2GEN< D2 M8IK7T6J8 8LMG2<887 D2 V2D8 *)*,+&.DC8 BFE2F3BFJ8I DC878 TFT7T6G NEINTL7D6FN87> DC8F> 78DDEFP 67EJ8 DC8 8G8NDE2F TFQ6EIG< MTFE7C87 DC8 BFE2F 6FJ DC8 8LG2<K887 SC2 7TMM2ID8J ED Q2I N2FJTND 2V8I SCENC DC8< C6J F2 N2FDI2G3  +NN2IJEFPG<> $ JE778FD3   Q2IL ED7 8LMG2<887 DC6D \DC8 DCI86D] 3 3 3 JEJ F2D I8MI878FD ED7 M2GEN<3b 540 ',.- 6D 5153  *8I8> DC8I8 E7 F2 8VEJ8FN8 DC6D DC8 BFE2F S67 6S6I8 2Q DC8 "LMG2<8IR7 JE7DIEHTDE2F 2Q DC8 6LHEPT2T7 HI2NCTI83  $D7 6NDT6G Q88KS6EV8I M2GEN< S67 G6SQTG> 6FJ ED JEJ N2LLTFEN6D8 DC6D M2GEN< D2 8LMG2<887 P8F8I6GG<30E%C.* =#*+D&G B+6?G /00 ',.- 5=5 d5??=e3 )C8I8> 2V8I L<JE778FD> DC8 L6O2IED< J8M6ID8J QI2L DC8 -26IJR7 DI6JEDE2F6G 6MMI26NC 2Q 78DDEFP 67EJ8 6F 8G8NDE2F H678J 2F 6F 8LMG2<8IR7 L8I8 L6EFD8F6FN8 2Q 6F TFG6SQTG ITG83  %88> 83P3> Q#%H+D =*$,+) 9"?G //@ ',.- 401 d5??:e3  )C8 8LMG2<8I I8fTEI8J 8LMG2<887 D2 6HEJ8 H< DC8 8LMG2<88 C6FJH22^3  '8S 8LMG2<887 S8I8 I8fTEI8J D2 7EPF DC8 C6FJH22^3 )CI88 8LMG2<887 S8I8 CEI8J 6FJ S8I8 PEV8F DC8 C6FJH22^ SEDC @ L2FDC7 2Q DC8 8G8NDE2F d2F8 JTJIEFP DC8 NIEDEN6G M8IE2Je3  )C8 8G8NDE2F S67 J8NEJ8J H< DS2 V2D873  '8V8IDC8G877> DC8 E%C.* =#*+D& L6O2IED< NED8J DC8 G6N^ 2Q a8VEKJ8FN8 DC6D DC8 "LMG2<8I 8FQ2IN8J DC8 ITG8 2I DC6D 6F< 8LMG2<88 S67 EF Q6ND J8D8II8J H< DC8 ITG8 QI2L 8FP6PEFP EF %8NDE2F 1 6NDEVED<3b /00 ',.- 5=5> 5=/ d5??=e3  )C8 L6O2IED< EF7E7D8J DC6D $C6J aMI87TL8\J] DC6D 8LMG2<887 6I8 h6QQ8ND8JR H< DC8 ITG8>b H8N6T78 DC8I8 E7 F2 8VEJ8FN8 2Q 7TNC 6F 8QQ8ND3b  $J3 $D F2D8J DC6D DC8 aHTIJ8F E7 2F DC8 2HO8NDEFP M6ID< D2 MI2V8 ED7 2HO8NDE2F> 6FJ SEDC2TD 7TNC 6 MI87TLMDE2F> DC6D HTIKJ8F E7 F2D 76DE7QE8J C8I83b  $J3 dQ22DF2D8 2LEDD8Je3$ 788 F2 S6< D2 I8N2FNEG8 DC8 6MMI26NC D6^8F EF E%C.* =#*+D&SEDC DC8 6MMI26NC D6^8F H< DC8 L6O2IED< C8I83  $F DCE7 N678> DC8I8 E7 F2 8VEKJ8FN8 DC6D DC8 BFE2F 6NDT6GG< L6EFD6EF8J 6F TFG6SQTG Q88KS6EV8I M2GKEN<iOT7D DC8 2MM27ED83 '2I E7 DC8I8 6F< 8VEJ8FN8 DC6D 6 7TQQENE8FD FTLKH8I 2Q 8LMG2<887 d:e H8GE8V8J DC6D DC8 BFE2F C6J 6F TFG6SQTG M2GEN< 6FJ d5e DC8I8Q2I8 V2D8J EF Q6V2I 2Q DC8 BFE2F3  )C8 L6O2IED< 7ELMG< MI87TL87 DC878 DCEFP73